
	

113 HR 1154 IH: BREATHE Act
U.S. House of Representatives
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1154
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2013
			Mr. Polis (for
			 himself, Mr. Cartwright,
			 Mr. Holt, Mr. Blumenauer, Mr.
			 Capuano, Ms. Chu,
			 Mr. Connolly,
			 Mr. Ellison,
			 Mr. Grijalva,
			 Mr. Hastings of Florida,
			 Mr. Honda,
			 Mr. Huffman,
			 Mr. Keating,
			 Mr. Langevin,
			 Ms. Lee of California,
			 Ms. Lofgren,
			 Mr. Lowenthal,
			 Mrs. Lowey,
			 Mrs. Carolyn B. Maloney of New York,
			 Mr. McDermott,
			 Ms. Meng, Mr. Moran, Mr.
			 Nadler, Ms. Norton,
			 Mr. Peters of Michigan,
			 Ms. Pingree of Maine,
			 Mr. Pocan,
			 Mr. Price of North Carolina,
			 Mr. Quigley,
			 Mr. Sarbanes,
			 Ms. Schakowsky,
			 Ms. Slaughter,
			 Mr. Smith of Washington,
			 Mr. Tonko,
			 Ms. Tsongas,
			 Mr. Farr, Mr. Van Hollen, and Ms. Edwards) introduced the following bill; which
			 was referred to the Committee on Energy
			 and Commerce
		
		A BILL
		To amend the Clean Air Act to eliminate the exemption for
		  aggregation of emissions from oil and gas sources, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Bringing
			 Reductions to Energy’s Airborne Toxic Health Effects Act or the
			 BREATHE Act.
		2.Repeal of
			 exemption for aggregation of emissions from oil and gas sourcesSection 112(n) of the Clean Air Act (42
			 U.S.C. 7412(n)) is amended by striking paragraph (4).
		3.Hydrogen sulfide
			 as a hazardous air pollutantThe Administrator of the Environmental
			 Protection Agency shall—
			(1)not later than 180 days after the date of
			 enactment of this Act, issue a final rule adding hydrogen sulfide to the list
			 of hazardous air pollutants under section 112(b) of the Clean Air Act (42
			 U.S.C. 7412(b)); and
			(2)not later than 365
			 days after a final rule under paragraph (1) is issued, revise the list under
			 section 112(c) of such Act (42 U.S.C. 7412(c)) to include categories and
			 subcategories of major sources and area sources of hydrogen sulfide, including
			 oil and gas wells.
			
